PER CURIAM:
Tanja J. Christian appeals the magistrate judge’s order* dismissing her employment discrimination complaint, filed on June 26, 2004, as untimely. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Christian v. So & Kim, Inc., No. CA-03-505-3 (E.D.Va. Nov. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).